DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 17 June 2022 in which claim 10 was canceled and claim 14 was amended to change the scope and breadth of the claims.
	Claims 1-9, 11-16 and 22-25 are pending in the current application. Claims 5, 15 and 16 remain withdrawn. Claims 1-4, 6-9, 11-14 and 22-25 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections & Rejections
Applicant’s amendment, filed 17 June 2022, with respect to the objection to the specification, has been fully considered and is persuasive because the replacement table filed 17 June 2022 is clear and legible. The objection is hereby withdrawn.

Applicant’s amendment, filed 17 June 2022, with respect to the rejection of claims 10 and 14 under 35 U.S.C. § 112(b), for indefiniteness, has been fully considered and is persuasive. Claim 10 has been canceled. Claim 14 has been amended to recite “in a subject with a lack of or minimal cementum formation resulting from a genetic condition”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.




Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-14 and 22-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frias-Lopez (WO 2016/172604, cited in previous Office Action).
	Frias-Lopez discloses a method of treating or preventing periodontal disease by administering an oral formulation comprising a cobalamin synthesis inhibitor, the inhibitor is adenylyl-imidodiphosphate (claim 17; p.27). Frias-Lopez discloses the oral formulation comprises a coated fiber (claim 7). Frias-Lopez discloses the oral composition is a pharmaceutical (p.8:13-24). Frias-Lopez discloses a film device having a mucoadhesive layer and a bulk layer (p.31). Frias-Lopez discloses the active therapeutic can be in either layer. The bulk layer is one or more bioerodable polymeric materials. Frias-Lopez discloses oral sprays, rinses, and emulsions where water may make up the entire carrier (p.28:10-22). Frias-Lopez discloses the composition can be formulated for buccal delivery (p.31-32, bridging para). Frias-Lopez discloses the periodontal disease includes chronic stages (p.18-19, bridging para). Frias-Lopez discloses treating human subjects (p.11:17-18).
	Administering the composition comprising adenylyl-imidophosphate to a subject to treat or prevent periodontal disease will necessarily increase cementum in a subject per claim 22. 
	The disclosure of Frias-Lopez anticipates claims 1-4, 6-14 and 22-25 of the present application.

Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive. 
Applicant contends the disclosure of Frias Lopez drawn towards adenylyl-imidophosphate does not anticipate the claims because Frias Lopez does not recognize the compound inhibits ENPP1. 
The above argument is not found persuasive. The compound adenylyl-imidophosphate as described on page 27 of Frias Lopez is identical in structure to AP.PNP (the elected species). While Frias Lopez does not recognize that this compound also inhibits ENPP1, the compound will necessarily have this property. In addition, Frias Lopez disclose administering the compound to treat or prevent periodontal disease.
See MPEP 2112.01, “"Products of identical chemical composition cannot have mutually exclusive properties.". In other words, claim 1 describes administering an ENPP1 inhibitor. Claim 4 further limits and defines an ENPP1 inhibitor as at least one compound including AP.PNP (adenylyl-imidophosphate). It is not necessary for the prior art to recognize AP.PNP is an ENPP1 inhibitor because it inherently has this property. 
	The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759